                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Na’Quyan Demmons,

       Plaintiff,

               v.                                             Case No. 1:19cv882

Summit Behavioral Healthcare,                                 Judge Michael R. Barrett

       Defendant.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on December 3, 2019 (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 4) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 4) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, plaintiff’s

Complaint (Doc. 3) is DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1).
       The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this Order

would not be taken in good faith and would deny any request for leave to appeal in forma

pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       IT IS SO ORDERED.



                                                         s/Michael R. Barrett
                                                    Michael R. Barrett, Judge
                                                    United States District Court
